362 S.W.2d 117 (1962)
William E. PITT, Appellant,
v.
The STATE of Texas, Appellee.
No. 35057.
Court of Criminal Appeals of Texas.
November 21, 1962.
Ray Martin, Wichita Falls, for appellant.
Leon B. Douglas, State's Atty., Austin, for the State.
WOODLEY, Presiding Judge.
The offense is defrauding with a worthless check in the sum of $47.51; the punishment, six months in jail and a fine of $250.
The complaint and information alleged that the check was given to Sue Simpson. The evidence shows that it was given to Reva Sue Simpkins. The surnames are not idem sonans and the state concedes that the variance is fatal. Brown v. State, 71 Tex. Crim. 45, 158 S.W. 533; Vestal v. State, 162 Tex. Crim. 223, 283 S.W.2d 955; White v. State, 155 Tex. Crim. 303, 234 S.W.2d 876; Burks v. State, 88 Tex. Crim. 294, 225 S.W. 1094; Loven v. State, 145 Tex.Cr. R. 260, 167 S.W.2d 515.
The judgment is reversed and the cause remanded.